Citation Nr: 1601447	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  15-10 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nashville, Tennessee


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a Master of Business Administration (MBA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in January 2015 by the Vocational Rehabilitation and Employment Division (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of the hearing is of record.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a MBA will be addressed in this decision.  The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment received at Williamson Medical Center on November 28, 2011 and November 29, 2011 will be addressed in a separate decision.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), headaches, left ankle strain, right ankle strain, left shoulder strain, lumbar strain, right knee bursitis, left knee bursitis, tinnitus, and residuals of traumatic brain injury for a combined disability rating of 100 percent.
 
2.  The Veteran's service-connected disabilities result in an impairment of his ability to retain employment consistent with his abilities, aptitudes, and interests and the evidence of record shows that a MBA degree is necessary to obtain and retain full-time employment with his current employer.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits pursuant to Chapter 31 in support of obtaining a MBA have been met. 38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

With respect to the United States Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating a claim for VA benefits, VA vocational rehabilitation programs have their own provisions that address notification and assistance.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran filed a claim for VRE benefits in December 2014 for support to further his long-term career goal through obtaining a Masters of Business Administration (MBA).  The Veteran is currently employed as an Outreach Specialist for Courage Beyond at Centerstone.  He asserts that in order to remain employed with his current employer he needs to obtain an MBA.  

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101 (West 2014); 38 C.F.R. §§ 21.35(b), 21.70, 21.71 (2015).  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40(a) (2015). 

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1) (West 2014); 38 C.F.R. §§ 21.35, 21.51 (2015).  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52. 

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80. The term "plan" also includes creation of an IEAP.  Id.; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and the veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8). A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d). 

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id. 

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective. 38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id. 

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved. 38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a non-pay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d).

The criteria for determining eligibility for employment assistance are contained in 38 C.F.R. § 21.47.  Individuals eligible to receive employment assistance include those who have not completed a period of rehabilitation to the point of employability under Chapter 31, but have elected to secure employment without completing the period of rehabilitation to the point of employability and are employable; or, have never received services for rehabilitation to the point of employability under Chapter 31 if they are employable or employed in a suitable occupation; have an employment handicap or a serious employment handicap; and need employment services to secure and/or maintain suitable employment.  See 38 C.F.R. § 21.47. 

Employment assistance includes receipt of employment services as described in 38 C.F.R. § 21.250.  Employment services includes job development and placement services in the form of direct placement assistance by VA or the utilization of the job development and placement services of various entities.  See 38 C.F.R. § 21.252.  Supportive services may also be provided during a period or program of employment services, to include a broad range of medical treatment care and services, supplies, license or other fees, and other special services. 38 C.F.R. § 21.254.  However, education and training services, other than brief training courses (i.e., review courses necessary for licensure), may not be provided to a veteran during a period or program of employment services.  Id. 

The evidence of record shows that the Veteran served in the United States Marines from February 2007 to February 2011 as an Infantry Squad Leader and reaching the rank of Sergeant.  The Veteran attended Middle Tennessee State University majoring in nursing from January 2011 to December 2011.  He was employed part-time as a medical receptionist at Monroe Carell Jr. Children's Hospital at Vanderbilt from May 2011 to May 2012.  The Veteran attended Columbia State Community College for the spring, summer, and fall Semesters in 2012 majoring in nursing.  Thereafter, he attending Lipscomb University from August 2012 to December 2014 and obtained a Bachelor's of Science degree in Psychology.  The Veteran is employed as an Outreach Specialist at Courage beyond at Centerstone from July 2013 to the present.  

The Veteran is currently service-connected with the following disabilities: PTSD, evaluated as 70 percent disabling; headaches, evaluated as 50 percent disabling; left ankle strain, evaluated as 10 percent disabling; right ankle strain, evaluated as 10 percent disabling; left shoulder strain, evaluated as 10 percent disabling; lumbar strain, evaluated as 10 percent disabling; right knee bursitis, evaluated as 10 percent disabling; left knee bursitis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and residuals of traumatic brain injury, evaluated as 10 percent disabling.  The combined disability rating for his service-connected disabilities is 100 percent.

The Veteran indicated in the June 2014 Rehabilitation Needs Form that he was currently working full-time as an Outreach Coordinator with Courage Beyond.  However, letters from the CEO dated in March 2015 and April 2015 note that the Veteran was currently employed in a 32 hour per week, part-time position with benefits, which was created in order for him to learn the organization.  He has a position with Centerstone Military Services as an Outreach Specialist.  She explained that he has never had a full-time position with the company.  She also noted that the Veteran went into this position with the understanding that if he wanted to move from part-time to a full-time position, he could do so upon completion of his MBA.  Without this degree his employment is compromised.  The only other step that the company could fill with his experience would be a Director's position, which also requires an MBA.

A June 2014 Counseling Record determined that the Veteran has a vocational impairment and that the Veteran's service-connected disabilities contribute in substantial part to the vocational impairment.  However, the report concluded that the Veteran has overcome the vocational impairment and he does not have an employment handicap.  The Vocational Rehabilitation Counselor noted that the Veteran was currently employed as an Outreach Specialist with Courage Beyond at Cornerstone.  He has overcome his impairment to employment, as the job is considered to be suitable.  His disabilities are not aggravated by the job duties and the job is consistent with his interests, aptitudes, and abilities.  

The Veteran submitted a Correction Action Form dated in June 2014 informing him that he was on immediate probation for 90 days due to tardiness, unprofessionalism, and not working well with the team.  Thereafter, the Veteran underwent counseling in August 2014.  The Vocational Rehabilitation Counselor in August 2014 noted that the Veteran has a vocational impairment and that the Veteran's service-connected disabilities contribute in substantial part to the vocational impairment.  The Vocational Rehabilitation Counselor determined that although the Veteran is currently employed as an Outreach Specialist at Courage Beyond at Centerstone, he has not overcome his impairments to employment as the job is no longer considered suitable as he is on a Corrective Action Plan.  The Veteran also asserted that his disability conditions are aggravated by the job duties.  She concluded that the Veteran meets the criteria for an employment handicap due to the fact that the Veteran's service-connected disabilities contribute in substantial part to the vocational impairment and he has not overcome the impairment through further educational, transferable skills, or obtaining and maintaining suitable work.  She determined that the Veteran did not have a serious handicap.  The form reveals that the vocational goals are currently reasonably feasible.  He was found to be entitled to VRE services.  It was determined that at that time employment services were the only services needed.  It was discussed that the Veteran may prefer a work environment with veterans serving veterans, such as Operation Stand Down, VA, or as a VSO.  

In December 2014, the Veteran indicated that he would like VRE services in support of obtaining a Master of Business Administration.  The Vocational Rehabilitation Counselor talked with the CEO of Courage Beyond at Cornerstone in December 2014 regarding the Corrective Action Form.  The CEO informed her that she was aware of the issues and felt it was a personality clash between the Veteran and that supervisor.  The Veteran is now under a new supervisor and the Veteran is doing much better.  The supervisor is working with the Veteran on his interpersonal skills and co-worker relations.  The CEO also noted that there were very few opportunities for advancement without a master's degree.  

The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training the Veteran chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  In this case, the Vocational Rehabilitation Counselor determined in August 2014 that the Veteran's service-connected disabilities resulted in an impairment of his ability to retain or maintain employment consistent with his abilities, aptitudes and interests.  Furthermore, it appears that the Regional Office denied VRE support of a Master's degree on the basis that the Veteran's direct supervisor and CEO indicated that a Master's degree was not required for application or continued employment as an Outreach Specialist with Centerstone.  However, the CEO of Courage Beyond at Centerstone has submitted two separate letters in March 2015 and April 2015 asserting that the Veteran was hired for a part-time position with the understanding that if he wanted to obtain a full-time position he must obtain an MBA.  She clearly stated that without this degree his employment with the company is compromised.  Thus, the Board finds that an MBA is required for the Veteran to obtain and maintain full-time suitable employment with Courage Beyond at Centerstone.  

In conclusion, the evidence shows that the Veteran's service-connected disabilities result in placing the Veteran's ability to retain suitable employment with his abilities, aptitudes, and interests in jeopardy and his current position with Courage Beyond at Centerstone requires that he obtain an MBA. In this case, obtaining an MBA will facilitate suitable employment within the context of the Veteran's service-connected disabilities and employment handicap.  Accordingly, entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a MBA is warranted.



ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of obtaining a MBA is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


